1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   LIONEL HARPER, individually and       No. 2:19-cv-902 WBS DMC
     on behalf of all others
13   similarly situated and all
     aggrieved employers,
14
                 Plaintiff,
15                                         ORDER RELATING CASES
         v.
16
     CHARTER COMMUNICATIONS, LLC;
17   CHARTER COMMUNICATIONS, INC.;
     and Does 1 through 25,
18
                 Defendants.
19

20
21   LIONEL HARPER,                        No. 2:19-cv-1749 TLN DMC
22               Plaintiff,
23       v.
24   CHARTER COMMUNICATIONS, LLC;
     CHARTER COMMUNICATIONS, INC.;
25   and Does 1 through 25,
26               Defendants.
27

28
                                       1
1                Examination of the above-entitled actions reveals that

2    they are related within the meaning of Local Rule 123(a), because

3    they involve the same parties and counsel and both involve

4    plaintiff Harper’s employment with defendants.    Accordingly, the

5    assignment of the matters to the same judge is likely to effect a

6    substantial saving of judicial effort and is also likely to be

7    convenient for the parties.

8                The parties should be aware that relating the cases

9    under Local Rule 123 merely has the result that both actions are

10   assigned to the same judge; no consolidation of the actions is

11   effected.   Under the regular practice of this court, related

12   cases are generally assigned to the judge and magistrate judge to

13   whom the first filed action was assigned.

14               IT IS THEREFORE ORDERED that the actions denominated

15   Harper v. Charter Communications, LLC, 2:19-cv-902 WBS DMC, and

16   Harper v. Charter Communications, LLC, 2:19-cv-1749 TLN DMC, be,

17   and the same hereby are, deemed related.    The case denominated

18   Harper v. Charter Communications, LLC, 2:19-cv-1749 TLN DMC shall

19   be reassigned to the Honorable William B. Shubb.    Any dates

20   currently set in the reassigned case only are hereby VACATED.
21   Henceforth, the captions on documents filed in the reassigned

22   case shall be shown as Harper v. Charter Communications, LLC,

23   2:19-cv-1749 WBS DMC.

24               IT IS FURTHER ORDERED that the Clerk of the Court make

25   an appropriate adjustment in the assignment of cases to

26   compensate for this reassignment.
27   Dated:   September 11, 2019

28
                                       2
